DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 13 July 2022. Claim(s) 3-11, 13, 18, and 20-32 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10 August 2022 was/were filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
The objection to claim(s) 14, 17 and 20 is withdrawn after consideration of the submitted amendment.
The rejection of claim(s) 1-3, 5-6, 14-18 under 35 U.S.C. 102(a)(1) as being anticipated by Liang is withdrawn in light of the submitted amendment.
The rejection of claim(s) 7 under 35 U.S.C. 103 as being unpatentable over Liang in view of Hough is withdrawn in light of the submitted amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8,133,024 to Liang (hereinafter “LIANG”) in view of United States Patent Application Publication No. 2021/0107135 to Harris, Jr. et al. (hereinafter “HARRIS JR.”).

(A) Regarding Claim 32:
	LIANG teaches:
A turbine rotor blade comprising: 
an airfoil (Fig. 5); 
a root (Fig. 5); and 
a platform disposed at an interface between the root and a proximate end portion of the airfoil (Fig. 5), 
wherein the turbine rotor blade defines at least one interior cooling passage having a first leg (22), a second leg (23), and an arcuate portion (radially inward of legs 22, 23), the arcuate portion disposed at least partially within the platform and connecting the first and second legs, the first leg extending between a distal end portion of the airfoil (i.e. tip) and an inlet of the arcuate portion, the second leg extending from an outlet of the arcuate portion to the distal end portion of the airfoil, 
wherein the platform includes a first feed passage (42) and a plurality of branch passages (43), the first feed passage including an inlet open through an extrados of the arcuate portion, the first feed passage in fluid communication with the plurality of branch passages, wherein each branch passage of the plurality of branch passages has an inlet and an outlet, the inlet of each branch passage being connected for fluid communication with the first feed passage, the outlet of each branch passage being open to an exterior of the platform
However, the difference between LIANG and the claimed invention is that LIANG does not explicitly teach the outlet of at least one branch passage of the plurality of branch passages being open to an exterior of the platform through a top surface of the platform.
	HARRIS JR. teaches:
A turbine rotor blade (100, Figs. 6-7) comprising: 
an airfoil (102, Fig. 1),
a root (104, Fig. 1), 
a platform (110, Figs. 6-7), 
wherein the turbine rotor blade defines at least one interior cooling passage (116, Fig. 7),
wherein the platform includes a first feed passage (132, Fig. 7) and a plurality of branch passages (140), and
the outlet (145, Figs. 7) of at least one branch passage of the plurality of branch passages being open to an exterior of the platform through a top surface (113, Figs. 6 and 8) of the platform.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform cooling arrangement of LIANG to have at least one branch passage outlet open to an exterior of the platform through a top surface of the platform, as taught by HARRIS, JR., in order to provide film cooling to the top side of the platform and thereby achieve the predictable result of providing a layer of cooling air that protects the top side of the platform from the high temperatures of the working fluid (HARRIS JR. paragraph 0041).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/071003 to Ellis et al. teaches platform cooling with suction side trailing edge exit of branch passages. 

	
Allowable Subject Matter
Claim(s) 4, 8-9, 11, 13, 18 and 28 are allowed.
Claim(s) 10 depend from claim 9. 
Claim(s) 3, 5-7, 21 depend from claim 11. 
Claim(s) 22-27 depend from claim 13. 
Claim(s) 20 depend from claim 18. 
Claim(s) 29-31 depend from claim 28. 

The following is a statement of reasons for the indication of allowable subject matter:  

(A) Regarding Claim(s) 18:
Claim(s) 18 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “plugging the outlet of the first feed passage to inhibit flow from exiting the platform via the outlet of the first feed passage” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, LIANG teaches the first feed passage does not extend to an exterior of the platform so there is no plug, and HARRIS JR. teaches plugs on the suction side of the feed passage but allowance of flow out of the pressure side through a metering hole in the plug. 

(B) Regarding Claim(s) 28:
Claim(s) 28 is/are deemed novel and nonobvious over the cited art due to the inclusion of the limitation “at least one branch passage…is arranged on…a portion of the platform that is proximate a leading wall of the platform, or a suction side wall of the platform, or the suction side wall of the platform proximate the leading wall of the platform” which, in combination with the other requirements of the claim(s), is neither taught nor suggested by the cited prior art as a whole, either alone or in combination. Specifically, LIANG teaches the branch passages exit at the trailing edge the pressure side wall to cool this region, and HARRIS JR. teaches the branch passages exit the top of the platform nearer to the trailing edge than the leading edge with the feed passages having exits out the pressure side while there are plugs to block exit flow on the suction side. Furthermore, Ellis et al. (2013/0171003) teaches suction side exit for cooling flow, however the feed passages are not connected to the interior cooling passage of the blade. Additionally, Van Tassel et al. (10,001,013) of the IDS dated 08/13/2020 teaches suction side exit for cooling flow from a feed passage connected to interior blade cooling passage, however the branch exits are at the leading edge so it would not have been obvious to one of ordinary skill in the art to modify Liang, which teaches the feed passage at the trailing edge section of the platform, with these suction side passages of Van Tassel. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745